UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-3790 PEAR TREE FUNDS Pear Tree Quality Fund 55 Old Bedford Road Lincoln, MA 01773 Willard L. Umphrey Pear Tree Funds 55 Old Bedford Road Lincoln, MA01773 (Name and address of agent for service) Registrant’s telephone number, including area code: 781-259-1144 Date of fiscal year end:MARCH 31 Date of reporting period:JULY 1, 2013 – JUNE 30, 2014 Company Name Ticker Country Provider Security ID Meeting Type Meeting Date Record Date Ballot Status Shares Voted Proponent Proposal Number Proposal Text Management Recommendation Vote Instruction Voted McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 a Elect Director Andy D. Bryant For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 b Elect Director Wayne A. Budd For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 c Elect Director John H. Hammergren For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 d Elect Director Alton F. Irby, III For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 e Elect Director M. Christine Jacobs For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 f Elect Director Marie L. Knowles For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 g Elect Director David M. Lawrence For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 h Elect Director Edward A. Mueller For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 1 i Elect Director Jane E. Shaw For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 2 Ratify Auditors For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 4 Approve Omnibus Stock Plan For Against Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 5 Amend Qualified Employee Stock Purchase Plan For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Management 6 Provide Right to Call Special Meeting For For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Share Holder 7 Provide Right to Act by Written Consent Against For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Share Holder 8 Report on Political Contributions Against For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Share Holder 9 Stock Retention/Holding Period Against For Yes McKesson Corporation MCK USA 58155Q103 Annual 31-Jul-13 03-Jun-13 Confirmed Share Holder 10 Clawback Policy and Disclosure of Clawback Activity Against For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Richard H. Anderson For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Scott C. Donnelly For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Victor J. Dzau For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Omar Ishrak For Withhold Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Shirley Ann Jackson For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Michael O. Leavitt For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director James T. Lenehan For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Denise M. O'Leary For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Kendall J. Powell For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Robert C. Pozen For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management Elect Director Preetha Reddy For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 2 Ratify Auditors For Against Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 4 Amend Omnibus Stock Plan For Against Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 5 Adopt Majority Voting for Uncontested Election of Directors For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 6 Reduce Supermajority Vote Requirement for Establishing Range For Board Size For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 7 Reduce Supermajority Vote Requirement for Removal of Directors For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 8 Reduce Supermajority Vote Requirement for Amendment of Articles For For Yes Medtronic, Inc. MDT USA Annual 22-Aug-13 01-Jul-13 Confirmed Management 9 Rescind Fair Price Provision For For Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Management Elect Director Alan B. Graf, Jr. For For Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Management Elect Director John C. Lechleiter For For Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Management Elect Director Phyllis M. Wise For For Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Management 3 Ratify Auditors For Against Yes NIKE, Inc. NKE USA Annual 19-Sep-13 19-Jul-13 Confirmed Share Holder 4 Report on Political Contributions Against For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 a Elect Director Bradbury H. Anderson For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 b Elect Director R. Kerry Clark For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 c Elect Director Paul Danos For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 d Elect Director William T. Esrey For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 e Elect Director Raymond V. Gilmartin For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 f Elect Director Judith Richards Hope For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 g Elect Director Heidi G. Miller For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 h Elect Director Hilda Ochoa-Brillembourg For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 i Elect Director Steve Odland For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 j Elect Director Kendall J. Powell For Against Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 k Elect Director Michael D. Rose For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 l Elect Director Robert L. Ryan For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 1 m Elect Director Dorothy A. Terrell For For Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Management 3 Ratify Auditors For Against Yes General Mills, Inc. GIS USA Annual 24-Sep-13 26-Jul-13 Confirmed Share Holder 4 Report on Responsibility for Post-Consumer Product Packaging Against For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 a Elect Director Angela F. Braly For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 b Elect Director Kenneth I. Chenault For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 c Elect Director Scott D. Cook For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 d Elect Director Susan Desmond-Hellmann For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 e Elect Director A.G. Lafley For Against Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 f Elect Director Terry J. Lundgren For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 g Elect Director W. James McNerney, Jr. For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 h Elect Director Margaret C. Whitman For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 i Elect Director Mary Agnes Wilderotter For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 j Elect Director Patricia A. Woertz For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 1 k Elect Director Ernesto Zedillo For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 2 Ratify Auditors For Against Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 3 Reduce Supermajority Vote Requirement For For Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 4 Approve Non-Employee Director Omnibus Stock Plan For Against Yes The Procter & Gamble Company PG USA Annual 08-Oct-13 09-Aug-13 Confirmed Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 a Elect Director B. Thomas Golisano For Against Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 b Elect Director Joseph G. Doody For Against Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 c Elect Director David J. S. Flaschen For Against Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 d Elect Director Phillip Horsley For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 e Elect Director Grant M. Inman For Against Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 f Elect Director Pamela A. Joseph For Against Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 g Elect Director Martin Mucci For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 h Elect Director Joseph M. Tucci For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 1 i Elect Director Joseph M. Velli For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Paychex, Inc. PAYX USA Annual 16-Oct-13 19-Aug-13 Confirmed Management 3 Ratify Auditors For For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Jeffrey S. Berg For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director H. Raymond Bingham For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Michael J. Boskin For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Safra A. Catz For For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Bruce R. Chizen For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director George H. Conrades For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Lawrence J. Ellison For For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Hector Garcia-Molina For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Jeffrey O. Henley For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Mark V. Hurd For For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management Elect Director Naomi O. Seligman For Withhold Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management 3 Amend Omnibus Stock Plan For Against Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Management 4 Ratify Auditors For Against Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Share Holder 5 Establish Human Rights Committee Against For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Share Holder 6 Require Independent Board Chairman Against For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Share Holder 7 Provide Vote Counting to Exclude Abstentions Against Against Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Share Holder 8 Adopt Multiple Performance Metrics Under Executive Incentive Plans Against For Yes Oracle Corporation ORCL USA 68389X105 Annual 31-Oct-13 03-Sep-13 Confirmed Share Holder 9 Require Shareholder Approval of Quantifiable Performance Metrics Against For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Colleen F. Arnold For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director George S. Barrett For Against Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Glenn A. Britt For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Carrie S. Cox For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Calvin Darden For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Bruce L. Downey For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director John F. Finn For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Patricia A. Hemingway Hall For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Clayton M. Jones For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Gregory B. Kenny For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director David P. King For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management Elect Director Richard C. Notebaert For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management 2 Ratify Auditors For Against Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cardinal Health, Inc. CAH USA 14149Y108 Annual 06-Nov-13 09-Sep-13 Confirmed Share Holder 4 Report on Political Contributions Against For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 a Elect Director John M. Cassaday For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 b Elect Director Jonathan Golden For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 c Elect Director Joseph A. Hafner, Jr. For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 d Elect Director Hans-Joachim Koerber For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 e Elect Director Nancy S. Newcomb For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 1 f Elect Director Jackie M. Ward For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 2 Approve Omnibus Stock Plan For Against Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Sysco Corporation SYY USA Annual 15-Nov-13 17-Sep-13 Confirmed Management 4 Ratify Auditors For Against Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 a Elect Director Carol A. Bartz For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 b Elect Director Marc Benioff For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 c Elect Director Gregory Q. Brown For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 d Elect Director M. Michele Burns For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 e Elect Director Michael D. Capellas For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 f Elect Director John T. Chambers For Against Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 g Elect Director Brian L. Halla For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 h Elect Director John L. Hennessy For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 i Elect Director Kristina M. Johnson For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 j Elect Director Roderick C. McGeary For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 k Elect Director Arun Sarin For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 1 l Elect Director Steven M. West For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 2 Amend Omnibus Stock Plan For Against Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Management 4 Ratify Auditors For Against Yes Cisco Systems, Inc. CSCO USA 17275R102 Annual 19-Nov-13 20-Sep-13 Confirmed Share Holder 5 Approve Proxy Advisor Competition Against Against Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 1 Elect Director Steven A. Ballmer For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 2 Elect Director Dina Dublon For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 3 Elect Director William H. Gates For Against Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 4 Elect Director Maria M. Klawe For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 5 Elect Director Stephen J. Luczo For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 6 Elect Director David F. Marquardt For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 7 Elect Director Charles H. Noski For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 8 Elect Director Helmut Panke For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 9 Elect Director John W. Thompson For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 10 Amend Executive Incentive Bonus Plan For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 11 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Microsoft Corporation MSFT USA Annual 19-Nov-13 13-Sep-13 Confirmed Management 12 Ratify Auditors For Against Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 a Elect Director Janice M. Babiak For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 b Elect Director David J. Brailer For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 c Elect Director Steven A. Davis For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 d Elect Director William C. Foote For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 e Elect Director Mark P. Frissora For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 f Elect Director Ginger L. Graham For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 g Elect Director Alan G. McNally For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 h Elect Director Dominic P. Murphy For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 i Elect Director Stefano Pessina For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 j Elect Director Nancy M. Schlichting For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 k Elect Director Alejandro Silva For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 l Elect Director James A. Skinner For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 1 m Elect Director Gregory D. Wasson For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Management 3 Ratify Auditors For Against Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Share Holder 4 Stock Retention/Holding Period Against For Yes Walgreen Co. WAG USA Annual 08-Jan-14 11-Nov-13 Confirmed Share Holder 5 Adopt Proxy Access Right Against For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 a Elect Director Christopher W. Brody For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 b Elect Director William V. Campbell For Against Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 c Elect Director Scott D. Cook For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 d Elect Director Diane B. Greene For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 e Elect Director Edward A. Kangas For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 f Elect Director Suzanne Nora Johnson For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 g Elect Director Dennis D. Powell For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 h Elect Director Brad D. Smith For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 1 i Elect Director Jeff Weiner For For Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 2 Ratify Auditors For Against Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 3 Amend Omnibus Stock Plan For Against Yes Intuit Inc. INTU USA Annual 23-Jan-14 25-Nov-13 Confirmed Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Basil L. Anderson For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Henry P. Becton, Jr. For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Catherine M. Burzik For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Edward F. DeGraan For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Vincent A. Forlenza For Against Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Claire M. Fraser For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Christopher Jones For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Marshall O. Larsen For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Gary A. Mecklenburg For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director James F. Orr For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Willard J. Overlock, Jr. For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Rebecca W. Rimel For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Bertram L. Scott For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management Elect Director Alfred Sommer For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management 2 Ratify Auditors For Against Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management 4 Amend Omnibus Stock Plan For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Management 5 Amend Executive Incentive Bonus Plan For For Yes Becton, Dickinson and Company BDX USA Annual 28-Jan-14 10-Dec-13 Confirmed Share Holder 6 Require Independent Board Chairman Against For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 a Elect Director Mary B. Cranston For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 b Elect Director Francisco Javier Fernandez-Carbajal For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 c Elect Director Alfred F. Kelly, Jr. For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 d Elect Director Robert W. Matschullat For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 e Elect Director Cathy E. Minehan For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 f Elect Director Suzanne Nora Johnson For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 g Elect Director David J. Pang For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 h Elect Director Charles W. Scharf For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 i Elect Director William S. Shanahan For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 j Elect Director John A. C. Swainson For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 1 k Elect Director Maynard G. Webb, Jr. For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Visa Inc. V USA 92826C839 Annual 29-Jan-14 03-Dec-13 Confirmed Management 3 Ratify Auditors For For Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management Elect Director Susan L. Decker For Withhold Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management Elect Director Richard M. Libenson For Withhold Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management Elect Director John W. Meisenbach For Withhold Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management Elect Director Charles T. Munger For For Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management 2 Ratify Auditors For Against Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Share Holder 4 Adopt Simple Majority Vote Against For Yes Costco Wholesale Corporation COST USA 22160K105 Annual 30-Jan-14 25-Nov-13 Confirmed Management 5 Declassify the Board of Directors None For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 2 Approve Discharge of Board and Senior Management For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 3 Approve Allocation of Income and Dividends of CHF 2.45 per Share For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Approve Remuneration of Directors in the Amount of CHF 8.0 Million (Non-Binding) For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Approve Remuneration of Executive Committee in the Amount of CHF 67.7 Million for Performance Cycle 2013 (Non-Binding) For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Joerg Reinhardt as Director and Chairman of the Board of Directors For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Dimitri Azar as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Verena Briner as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Srikant Datar as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Ann Fudge as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Pierre Landolt as Director For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Ulrich Lehner as Director For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Andreas von Planta as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Charles Sawyers as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect Enrico Vanni as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Reelect William Winters as Director For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Elect Srikant Datar as Member of the Compensation Committee For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Elect Ann Fudge as Member of the Compensation Committee For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Elect Ulrich Lehner as Member of the Compensation Committee For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management Elect Enrico Vanni as Member of the Compensation Committee For Against Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 7 Ratify PricewaterhouseCoopers AG as Auditors For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 8 Designate Peter Andreas Zahn as Independent Proxy For For Yes Novartis AG NOVN Switzerland 66987V109 Annual 25-Feb-14 16-Jan-14 Confirmed Management 9 Additional And/or Counter-proposals Presented At The Meeting For Against Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director William Campbell For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Timothy Cook For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Millard Drexler For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Al Gore For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Robert Iger For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Andrea Jung For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Arthur Levinson For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management Elect Director Ronald Sugar For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 2 Adopt Majority Voting for Uncontested Election of Directors For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 3 Amend Articles to Eliminate Board Blank Check Authority to Issue Preferred Stock For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 4 Establish a Par Value for Common Stock For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 5 Ratify Auditors For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 6 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Management 7 Approve Omnibus Stock Plan For For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Share Holder 8 Establish Board Committee on Human Rights Against For Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Share Holder 9 Report on Trade Associations and Organizations that Promote Sustainability Practices Against Against Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Share Holder 10 Advisory Vote to Increase Capital Repurchase Program Against Against Yes Apple Inc. AAPL USA Annual 28-Feb-14 30-Dec-13 Confirmed Share Holder 11 Proxy Access Against Against Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 a Elect Director Barbara T. Alexander For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 b Elect Director Donald G. Cruickshank For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 c Elect Director Raymond V. Dittamore For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 d Elect Director Susan Hockfield For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 e Elect Director Thomas W. Horton For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 f Elect Director Paul E. Jacobs For Against Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 g Elect Director Sherry Lansing For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 h Elect Director Steven M. Mollenkopf For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 i Elect Director Duane A. Nelles For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 j Elect Director Clark T. 'Sandy' Randt, Jr. For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 k Elect Director Francisco Ros For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 l Elect Director Jonathan J. Rubinstein For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 m Elect Director Brent Scowcroft For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 1 n Elect Director Marc I. Stern For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 2 Ratify Auditors For Against Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes QUALCOMM Incorporated QCOM USA Annual 04-Mar-14 06-Jan-14 Confirmed Management 4 Advisory Vote on Say on Pay Frequency One Year One Year Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Steven H. Collis For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Douglas R. Conant For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Richard W. Gochnauer For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Richard C. Gozon For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Lon R. Greenberg For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Edward E. Hagenlocker For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Jane E. Henney For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Kathleen W. Hyle For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Michael J. Long For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management Elect Director Henry W. McGee For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management 2 Ratify Auditors For Against Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management 4 Approve Omnibus Stock Plan For Against Yes AmerisourceBergen Corporation ABC USA 03073E105 Annual 06-Mar-14 06-Jan-14 Confirmed Management 5 Provide Right to Call Special Meeting For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Marc L. Andreessen For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Shumeet Banerji For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Robert R. Bennett For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Rajiv L. Gupta For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Raymond J. Lane For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Ann M. Livermore For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Raymond E. Ozzie For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Gary M. Reiner For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Patricia F. Russo For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director James A. Skinner For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Margaret C. Whitman For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management Elect Director Ralph V. Whitworth For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management 2 Ratify Auditors For Against Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Hewlett-Packard Company HPQ USA Annual 19-Mar-14 21-Jan-14 Confirmed Share Holder 4 Establish Board Committee on Human Rights Against For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 a Elect Director Amy L. Banse For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 b Elect Director Kelly J. Barlow For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 c Elect Director Edward W. Barnholt For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 d Elect Director Robert K. Burgess For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 e Elect Director Frank A. Calderoni For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 f Elect Director Michael R. Cannon For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 g Elect Director James E. Daley For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 h Elect Director Laura B. Desmond For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 i Elect Director Charles M. Geschke For Against Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 j Elect Director Shantanu Narayen For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 k Elect Director Daniel L. Rosensweig For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 l Elect Director Robert Sedgewick For For Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 1 m Elect Director John E. Warnock For Against Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 2 Amend Omnibus Stock Plan For Against Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 3 Ratify Auditors For Against Yes Adobe Systems Incorporated ADBE USA 00724F101 Annual 10-Apr-14 14-Feb-14 Confirmed Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 2 Approve Remuneration Report For Abstain Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 3 Approve Remuneration Policy For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 4 Re-elect Bob Dudley as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 5 Re-elect Iain Conn as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 6 Re-elect Dr Brian Gilvary as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 7 Re-elect Paul Anderson as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 8 Re-elect Frank Bowman as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 9 Re-elect Antony Burgmans as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 10 Re-elect Cynthia Carroll as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 11 Re-elect George David as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 12 Re-elect Ian Davis as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 13 Re-elect Dame Ann Dowling as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 14 Re-elect Brendan Nelson as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 15 Re-elect Phuthuma Nhleko as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 16 Re-elect Andrew Shilston as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 17 Re-elect Carl-Henric Svanberg as Director For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 18 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 19 Approve Executive Directors' Incentive Plan For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 20 Approve Remuneration of Non-Executive Directors For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 21 Authorise Issue of Equity with Pre-emptive Rights For Against Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 22 Authorise Issue of Equity without Pre-emptive Rights For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 23 Authorise Market Purchase of Ordinary Shares For For Yes BP plc BP. United Kingdom Annual 10-Apr-14 28-Mar-14 Confirmed Management 24 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Accept Financial Statements and Statutory Reports For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Approve Remuneration Report (Non-Binding) For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management 2 Approve Discharge of Board and Senior Management For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management 3 Approve Allocation of Income and Dividends of CHF 2.15 per Share For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management 4 Amend Articles Re: Ordinance Against Excessive Remuneration at Listed Companies For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management a Reelect Peter Brabeck-Letmathe as Director For Against Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management b Reelect Paul Bulcke as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management c Reelect Andreas Koopmann as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management d Reelect Rolf Haenggi as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management e Reelect Beat Hess as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management f Reelect Daniel Borel as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management g Reelect Steven Hoch as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management h Reelect Naina Lal Kidwai as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management i Reelect Titia de Lange as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management j Reelect Jean-Pierre Roth as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management k Reelect Ann Veneman as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management l Reelect Henri de Castries as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management m Reelect Eva Cheng as Director For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Elect Peter Brabeck-Letmathe as Board Chairman For Against Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Appoint Beat Hess as Member of the Compensation Committee For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Appoint Daniel Borel as Member of the Compensation Committee For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Appoint Andreas Koopmann as Member of the Compensation Committee For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Appoint Jean-Pierre Roth as Member of the Compensation Committee For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Ratify KMPG SA as Auditors For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management Designate Hartmann Dreyer as Independent Proxy For For Yes Nestle SA NESN Switzerland Annual 10-Apr-14 03-Mar-14 Confirmed Management 6 Additional And/or Counter-proposals Presented At The Meeting None Against Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 a Elect Director Ralph W. Babb, Jr. For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 b Elect Director Mark A. Blinn For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 c Elect Director Daniel A. Carp For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 d Elect Director Carrie S. Cox For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 e Elect Director Ronald Kirk For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 f Elect Director Pamela H. Patsley For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 g Elect Director Robert E. Sanchez For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 h Elect Director Wayne R. Sanders For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 i Elect Director Ruth J. Simmons For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 j Elect Director Richard K. Templeton For Against Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 1 k Elect Director Christine Todd Whitman For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 3 Ratify Auditors For Against Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 4 Approve Qualified Employee Stock Purchase Plan For For Yes Texas Instruments Incorporated TXN USA Annual 17-Apr-14 18-Feb-14 Confirmed Management 5 Amend Omnibus Stock Plan For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 a Elect Director Howard E. Cox, Jr. For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 b Elect Director Srikant M. Datar For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 c Elect Director Roch Doliveux For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 d Elect Director Louise L. Francesconi For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 e Elect Director Allan C. Golston For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 f Elect Director Kevin A. Lobo For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 g Elect Director William U. Parfet For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 h Elect Director Andrew K. Silvernail For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 1 i Elect Director Ronda E. Stryker For For Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes Stryker Corporation SYK USA Annual 22-Apr-14 24-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Richard T. Carucci For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Juliana L. Chugg For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Juan Ernesto de Bedout For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Ursula O. Fairbairn For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director George Fellows For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Clarence Otis, Jr. For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Matthew J. Shattock For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management Elect Director Eric C. Wiseman For Withhold Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes VF Corporation VFC USA Annual 22-Apr-14 03-Mar-14 Confirmed Management 3 Ratify Auditors For Against Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Herbert A. Allen For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Ronald W. Allen For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Ana Botin For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Howard G. Buffett For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Richard M. Daley For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Barry Diller For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Helene D. Gayle For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Evan G. Greenberg For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Alexis M. Herman For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Muhtar Kent For Against Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Robert A. Kotick For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Maria Elena Lagomasino For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Sam Nunn For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director James D. Robinson, III For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management Elect Director Peter V. Ueberroth For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management 3 Approve Omnibus Stock Plan For Against Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Management 4 Ratify Auditors For Against Yes The Coca-Cola Company KO USA Annual 23-Apr-14 24-Feb-14 Confirmed Share Holder 5 Require Independent Board Chairman Against For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 2 Approve Dividends For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 3 Appoint KPMG LLP as Auditor For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 4 Authorise Board to Fix Remuneration of Auditors For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (a) Re-elect Leif Johansson as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (b) Re-elect Pascal Soriot as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (c) Elect Marc Dunoyer as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (d) Re-elect Genevieve Berger as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (e) Re-elect Bruce Burlington as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (f) Elect Ann Cairns as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (g) Re-elect Graham Chipchase as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (h) Re-elect Jean-Philippe Courtois as Director For Against Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (i) Re-elect Rudy Markham as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (j) Re-elect Nancy Rothwell as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (k) Re-elect Shriti Vadera as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (l) Re-elect John Varley as Director For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 5 (m) Re-elect Marcus Wallenberg as Director For Against Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 6 Approve Remuneration Report For Against Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 7 Approve Remuneration Policy For Withhold Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 8 Authorise EU Political Donations and Expenditure For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 9 Authorise Issue of Equity with Pre-emptive Rights For Against Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 10 Authorise Issue of Equity without Pre-emptive Rights For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 11 Authorise Market Purchase of Ordinary Shares For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 12 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes AstraZeneca plc AZN United Kingdom Annual 24-Apr-14 14-Mar-14 Confirmed Management 13 Approve Performance Share Plan For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 a Elect Director Mary Sue Coleman For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 b Elect Director James G. Cullen For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 c Elect Director Ian E. L. Davis For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 d Elect Director Alex Gorsky For Against Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 e Elect Director Susan L. Lindquist For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 f Elect Director Mark B. McClellan For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 g Elect Director Anne M. Mulcahy For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 h Elect Director Leo F. Mullin For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 i Elect Director William D. Perez For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 j Elect Director Charles Prince For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 k Elect Director A. Eugene Washington For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 1 l Elect Director Ronald A. Williams For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Management 3 Ratify Auditors For Against Yes Johnson & Johnson JNJ USA Annual 24-Apr-14 25-Feb-14 Confirmed Share Holder 4 Stock Retention/Holding Period Against For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Dennis A. Ausiello For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director W. Don Cornwell For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Frances D. Fergusson For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Helen H. Hobbs For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Constance J. Horner For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director James M. Kilts For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director George A. Lorch For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Shantanu Narayen For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Suzanne Nora Johnson For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Ian C. Read For Against Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Stephen W. Sanger For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management Elect Director Marc Tessier-Lavigne For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Management 4 Approve Omnibus Stock Plan For Against Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Share Holder 5 Require Shareholder Vote to Approve Political Contributions Policy Against Against Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Share Holder 6 Review and Assess Membership of Lobbying Organizations Against Against Yes Pfizer Inc. PFE USA Annual 24-Apr-14 26-Feb-14 Confirmed Share Holder 7 Provide Right to Act by Written Consent Against For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Robert J. Alpern For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Roxanne S. Austin For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Sally E. Blount For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director W. James Farrell For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Edward M. Liddy For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Nancy McKinstry For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Phebe N. Novakovic For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director William A. Osborn For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Samuel C. Scott, III For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Glenn F. Tilton For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management Elect Director Miles D. White For Withhold Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management 2 Ratify Auditors For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Share Holder 4 Label Products with GMO Ingredients Against For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Abbott Laboratories ABT USA Annual 25-Apr-14 27-Feb-14 Confirmed Share Holder 6 Cease Compliance Adjustments to Performance Criteria Against For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Mary B. Bullock For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Paul D. Donahue For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Jean Douville For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Gary P. Fayard For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Thomas C. Gallagher For Withhold Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director George C. 'Jack' Guynn For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director John R. Holder For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director John D. Johns For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Michael M. E. Johns For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Robert C. 'Robin' Loudermilk, Jr. For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Wendy B. Needham For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Jerry W. Nix For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management Elect Director Gary W. Rollins For Withhold Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Genuine Parts Company GPC USA Annual 28-Apr-14 18-Feb-14 Confirmed Management 3 Ratify Auditors For Against Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 a Elect Director Louis R. Chenevert For Against Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 b Elect Director John V. Faraci For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 c Elect Director Jean-Pierre Garnier For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 d Elect Director Jamie S. Gorelick For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 e Elect Director Edward A. Kangas For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 f Elect Director Ellen J. Kullman For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 g Elect Director Marshall O. Larsen For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 h Elect Director Harold McGraw, III For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 i Elect Director Richard B. Myers For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 j Elect Director H. Patrick Swygert For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 k Elect Director Andre Villeneuve For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 1 l Elect Director Christine Todd Whitman For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 3 Amend Omnibus Stock Plan For For Yes United Technologies Corporation UTX USA Annual 28-Apr-14 03-Mar-14 Confirmed Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 a Elect Director Kurt J. Hilzinger For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 b Elect Director Bruce D. Broussard For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 c Elect Director Frank A. D'Amelio For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 d Elect Director W. Roy Dunbar For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 e Elect Director David A. Jones, Jr. For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 f Elect Director William J. McDonald For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 g Elect Director William E. Mitchell For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 h Elect Director David B. Nash For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 i Elect Director James J. O'Brien For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 1 j Elect Director Marissa T. Peterson For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Humana Inc. HUM USA Annual 29-Apr-14 28-Feb-14 Confirmed Share Holder 4 Report on Political Contributions Against For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Alain J.P. Belda For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director William R. Brody For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Kenneth I. Chenault For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Michael L. Eskew For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director David N. Farr For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Shirley Ann Jackson For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Andrew N. Liveris For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director W. James McNerney, Jr. For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director James W. Owens For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Virginia M. Rometty For Against Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Joan E. Spero For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Sidney Taurel For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management Elect Director Lorenzo H. Zambrano For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 4 Amend Executive Incentive Bonus Plan For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Management 5 Approve Qualified Employee Stock Purchase Plan For For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Share Holder 6 Report on Lobbying Payments and Policy Against For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Share Holder 7 Provide Right to Act by Written Consent Against For Yes International Business Machines Corporation IBM USA Annual 29-Apr-14 28-Feb-14 Confirmed Share Holder 8 Pro-rata Vesting of Equity Awards Against For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management A1 Exchange all Outstanding Warrants under Executive and Senior Manager Incentive Scheme into Stock Options For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management A2a Receive Special Board Report Re:Authorized Capital Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management A2b Renew Authorization to Increase Share Capital Up To 3 Percent of Issued Capital For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management B1a Authorize Repurchase and Reissuance of Up to 20 Percent of Issued Share Capital For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management B1b Amend Articles to Reflect Changes in Capital Re: Repurchase Authorization under Item B1a For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C1 Receive Directors' Reports (Non-Voting) Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C2 Receive Auditors' Reports (Non-Voting) Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 2.05 per Share For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C5 Approve Discharge of Directors For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C6 Approve Discharge of Auditors For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7a Reelect Kees Storm as Independent Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7b Reelect Mark Winkelman as Independent Director For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7c Reelect Alexandre Van Damme as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7d Reelect Gregoire de Spoelberch as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7e Reelect Carlos Alberto de Veiga Sicupera as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7f Reelect Marcel Herrmann Telles as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7g Elect Paulo Lemann as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7h Elect Alexandre Behring as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7i Elect Elio Leoni Sceti as Independent Director For For Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7j Elect Maria Asuncion Aramburuzabala Larregui as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C7k Elect Valentin Diez Morodo as Director For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C8a Approve Remuneration Report For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management C8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors For Against Yes Anheuser-Busch InBev SA ABI Belgium 03524A108 Annual/Special 30-Apr-14 21-Mar-14 Confirmed Management D1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 2 Approve Remuneration Policy For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 3 Approve Remuneration Report For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 4 Approve Final Dividend For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 5 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 6 Authorise Board to Fix Remuneration of Auditors For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 7 Re-elect Richard Burrows as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 8 Re-elect Karen de Segundo as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 9 Re-elect Nicandro Durante as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 10 Re-elect Ann Godbehere as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 11 Re-elect Christine Morin-Postel as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 12 Re-elect Gerry Murphy as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 13 Re-elect Kieran Poynter as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 14 Re-elect Ben Stevens as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 15 Re-elect Richard Tubb as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 16 Elect Savio Kwan as Director For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 17 Authorise Issue of Equity with Pre-emptive Rights For Against Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 19 Authorise Market Purchase of Ordinary Shares For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 20 Approve EU Political Donations and Expenditure For For Yes British American Tobacco plc BATS United Kingdom Annual 30-Apr-14 17-Mar-14 Confirmed Management 21 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 a Elect Director Michael W. Brown For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 b Elect Director Randolph L. Cowen For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 c Elect Director Gail Deegan For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 d Elect Director James S. DiStasio For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 e Elect Director John R. Egan For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 f Elect Director William D. Green For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 g Elect Director Edmund F. Kelly For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 h Elect Director Jami Miscik For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 i Elect Director Paul Sagan For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 j Elect Director David N. Strohm For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 1 k Elect Director Joseph M. Tucci For Against Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Share Holder 4 Require Independent Board Chairman Against For Yes EMC Corporation EMC USA Annual 30-Apr-14 28-Feb-14 Confirmed Share Holder 5 Screen Political Contributions for Consistency with Corporate Values Against Against Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director Brian P. Anderson For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director V. Ann Hailey For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director William K. Hall For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director Stuart L. Levenick For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director Neil S. Novich For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director Michael J. Roberts For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director Gary L. Rogers For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director James T. Ryan For Withhold Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director E. Scott Santi For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management Elect Director James D. Slavik For For Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes W.W. Grainger, Inc. GWW USA Annual 30-Apr-14 03-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Church & Dwight Co., Inc. CHD USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 a Elect Director James R. Craigie For Against Yes Church & Dwight Co., Inc. CHD USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 b Elect Director Robert D. LeBlanc For For Yes Church & Dwight Co., Inc. CHD USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 c Elect Director Janet S. Vergis For For Yes Church & Dwight Co., Inc. CHD USA Annual 01-May-14 03-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Church & Dwight Co., Inc. CHD USA Annual 01-May-14 03-Mar-14 Confirmed Management 3 Ratify Auditors For Against Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director John R. Alm For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director John F. Bergstrom For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Abelardo E. Bru For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Robert W. Decherd For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Thomas J. Falk For Against Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Fabian T. Garcia For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Mae C. Jemison For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director James M. Jenness For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Nancy J. Karch For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Ian C. Read For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Linda Johnson Rice For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management Elect Director Marc J. Shapiro For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Kimberly-Clark Corporation KMB USA Annual 01-May-14 03-Mar-14 Confirmed Share Holder 4 Provide Right to Act by Written Consent Against For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 a Elect Director Michael J. Cavanagh For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 b Elect Director David W. Dorman For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 c Elect Director Massimo Ferragamo For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 d Elect Director Mirian M. Graddick-Weir For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 e Elect Director Bonnie G. Hill For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 f Elect Director Jonathan S. Linen For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 g Elect Director Thomas C. Nelson For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 h Elect Director David C. Novak For Against Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 i Elect Director Thomas M. Ryan For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 j Elect Director Jing-Shyh S. Su For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 1 k Elect Director Robert D. Walter For For Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes YUM! Brands, Inc. YUM USA Annual 01-May-14 03-Mar-14 Confirmed Management 4 Amend Executive Incentive Bonus Plan For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 a Elect Director Daniel J. Brutto For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 b Elect Director Susan Crown For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 c Elect Director Don H. Davis, Jr. For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 d Elect Director James W. Griffith For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 e Elect Director Robert C. McCormack For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 f Elect Director Robert S. Morrison For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 g Elect Director E. Scott Santi For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 h Elect Director James A. Skinner For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 i Elect Director David B. Smith, Jr. For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 j Elect Director Pamela B. Strobel For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 k Elect Director Kevin M. Warren For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 1 l Elect Director Anre D. Williams For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 4 Eliminate Supermajority Vote Requirement For For Yes Illinois Tool Works Inc. ITW USA Annual 02-May-14 04-Mar-14 Confirmed Management 5 Amend Certificate of Incorporation to Eliminate Provisions Regarding Board Size For For Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 1 a Elect Director Michael L. Eskew For For Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 1 b Elect Director Karen N. Horn For For Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 1 c Elect Director William G. Kaelin, Jr. For For Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 1 d Elect Director John C. Lechleiter For Against Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 1 e Elect Director Marschall S. Runge For For Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes Eli Lilly and Company LLY USA Annual 05-May-14 28-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 1 Approve Financial Statements and Statutory Reports For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 3 Approve Allocation of Income and Dividends of EUR 2.80 per Share For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 4 Approve Auditors' Special Report on Related-Party Transactions For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 5 Reelect Christopher Viehbacher as Director For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 6 Reelect Robert Castaigne as Director For Against Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 7 Reelect Christian Mulliez as Director For Against Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 8 Elect Patrick Kron as Director For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 9 Advisory Vote on Compensation of Serge Weinberg, Chairman For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 10 Advisory Vote on Compensation of Christopher Viehbacher, CEO For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 11 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Sanofi SAN France 80105N105 Annual 05-May-14 27-Mar-14 Confirmed Management 12 Authorize Filing of Required Documents/Other Formalities For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 a Elect Director David E.I. Pyott For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 b Elect Director Michael R. Gallagher For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 c Elect Director Deborah Dunsire For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 d Elect Director Trevor M. Jones For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 e Elect Director Louis J. Lavigne, Jr. For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 f Elect Director Peter J. McDonnell For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 g Elect Director Timothy D. Proctor For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 h Elect Director Russell T. Ray For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 1 i Elect Director Henri A. Termeer For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Management 4 Provide Right to Act by Written Consent For For Yes Allergan, Inc. AGN USA Annual 06-May-14 11-Mar-14 Confirmed Share Holder 5 Require Independent Board Chairman Against For Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 1 a Elect Director Wayne T. Hockmeyer For For Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 1 b Elect Director Robert L. Parkinson, Jr. For Against Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 1 c Elect Director Thomas T. Stallkamp For For Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 1 d Elect Director Albert P. L. Stroucken For For Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Share Holder 4 Provide Right to Act by Written Consent Against For Yes Baxter International Inc. BAX USA Annual 06-May-14 10-Mar-14 Confirmed Share Holder 5 Stock Retention/Holding Period Against For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 A Elect Director Lamberto Andreotti For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 B Elect Director Lewis B. Campbell For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 C Elect Director James M. Cornelius For Against Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 D Elect Director Laurie H. Glimcher For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 E Elect Director Michael Grobstein For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 F Elect Director Alan J. Lacy For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 G Elect Director Thomas J. Lynch, Jr. For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 H Elect Director Dinesh C. Paliwal For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 I Elect Director Vicki L. Sato For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 J Elect Director Gerald L. Storch For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 1 K Elect Director Togo D. West, Jr. For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Bristol-Myers Squibb Company BMY USA Annual 06-May-14 14-Mar-14 Confirmed Share Holder 4 Adopt Simple Majority Vote None For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director H. Lawrence Culp, Jr. For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Donald J. Ehrlich For Against Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Linda Hefner Filler For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Teri List-Stoll For Against Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Walter G. Lohr, Jr. For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Mitchell P. Rales For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Steven M. Rales For Against Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director John T. Schwieters For Against Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Alan G. Spoon For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management Elect Director Elias A. Zerhouni For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Share Holder 4 Report on Political Contributions Against For Yes Danaher Corporation DHR USA Annual 06-May-14 07-Mar-14 Confirmed Share Holder 5 Require Independent Board Chairman Against For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 a Elect Director Christopher B. Begley For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 b Elect Director Betsy J. Bernard For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 c Elect Director Paul M. Bisaro For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 d Elect Director Gail K. Boudreaux For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 e Elect Director David C. Dvorak For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 f Elect Director Larry C. Glasscock For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 g Elect Director Robert A. Hagemann For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 h Elect Director Arthur J. Higgins For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 1 i Elect Director Cecil B. Pickett For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Zimmer Holdings, Inc. ZMH USA 98956P102 Annual 06-May-14 07-Mar-14 Confirmed Management 3 Ratify Auditors For Against Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 a Elect Director Gary G. Benanav For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 b Elect Director Maura C. Breen For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 c Elect Director William J. DeLaney For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 d Elect Director Nicholas J. LaHowchic For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 e Elect Director Thomas P. Mac Mahon For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 f Elect Director Frank Mergenthaler For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 g Elect Director Woodrow A. Myers, Jr. For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 h Elect Director John O. Parker, Jr. For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 i Elect Director George Paz For Against Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 j Elect Director William L. Roper For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 1 k Elect Director Seymour Sternberg For For Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes EXPRESS SCRIPTS HOLDING COMPANY ESRX USA 30219G108 Annual 07-May-14 10-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 a Elect Director John F. Cogan For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 b Elect Director Etienne F. Davignon For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 c Elect Director Carla A. Hills For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 d Elect Director Kevin E. Lofton For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 e Elect Director John W. Madigan For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 f Elect Director John C. Martin For Against Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 g Elect Director Nicholas G. Moore For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 h Elect Director Richard J. Whitley For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 i Elect Director Gayle E. Wilson For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 1 j Elect Director Per Wold-Olsen For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 3 Approve Amendment to Certificate of Incorporation to Adopt Delaware as the Exclusive Forum for Certain Legal Actions For Against Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Share Holder 5 Require Independent Board Chairman Against For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Share Holder 6 Provide Right to Act by Written Consent Against For Yes Gilead Sciences, Inc. GILD USA Annual 07-May-14 12-Mar-14 Confirmed Share Holder 7 Link CEO Compensation to Patient Access to the Company's Medicine Against Against Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 2 Approve Remuneration Report For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 3 Approve Remuneration Policy For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 4 Re-elect Sir Christopher Gent as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 5 Re-elect Sir Andrew Witty as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 6 Re-elect Sir Roy Anderson as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 7 Re-elect Dr Stephanie Burns as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 8 Re-elect Stacey Cartwright as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 9 Re-elect Simon Dingemans as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 10 Re-elect Lynn Elsenhans as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 11 Re-elect Judy Lewent as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 12 Re-elect Sir Deryck Maughan as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 13 Re-elect Dr Daniel Podolsky as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 14 Re-elect Dr Moncef Slaoui as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 15 Re-elect Tom de Swaan as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 16 Re-elect Jing Ulrich as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 17 Re-elect Hans Wijers as Director For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 18 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 19 Authorise the Audit & Risk Committee to Fix Remuneration of Auditors For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 20 Authorise EU Political Donations and Expenditure For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 21 Authorise Issue of Equity with Pre-emptive Rights For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 22 Authorise Issue of Equity without Pre-emptive Rights For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 23 Authorise Market Purchase of Ordinary Shares For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 24 Approve the Exemption from Statement of the Name of the Senior Statutory Auditor in Published Copies of the Auditors' Reports For For Yes GlaxoSmithKline plc GSK United Kingdom 37733W105 Annual 07-May-14 17-Mar-14 Confirmed Management 25 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 a Elect Director Shona L. Brown For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 b Elect Director George W. Buckley For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 c Elect Director Ian M. Cook For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 d Elect Director Dina Dublon For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 e Elect Director Rona A. Fairhead For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 f Elect Director Ray L. Hunt For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 g Elect Director Alberto Ibarguen For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 h Elect Director Indra K. Nooyi For Against Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 i Elect Director Sharon Percy Rockefeller For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 j Elect Director James J. Schiro For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 k Elect Director Lloyd G. Trotter For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 l Elect Director Daniel Vasella For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 1 m Elect Director Alberto Weisser For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 2 Ratify Auditors For Against Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Management 4 Amend Executive Incentive Bonus Plan For For Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Share Holder 5 Require Shareholder Vote to Approve Political Contributions Policy Against Against Yes PepsiCo, Inc. PEP USA Annual 07-May-14 28-Feb-14 Confirmed Share Holder 6 Stock Retention/Holding Period Against For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Harold Brown For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Andre Calantzopoulos For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Louis C. Camilleri For Against Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Jennifer Li For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Sergio Marchionne For Against Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Kalpana Morparia For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Lucio A. Noto For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Robert B. Polet For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Carlos Slim Helu For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management Elect Director Stephen M. Wolf For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Share Holder 4 Report on Lobbying Payments and Policy Against For Yes Philip Morris International Inc. PM USA Annual 07-May-14 14-Mar-14 Confirmed Share Holder 5 Adopt Policy to Restrict Non-Required Animal Testing Against Against Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 1 Accept Financial Statements and Statutory Reports For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 2 Approve Remuneration Policy For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 3 Approve Remuneration Report For Abstain Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 4 Approve Final Dividend For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 5 Re-elect Adrian Bellamy as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 6 Re-elect Peter Harf as Director For Against Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 7 Re-elect Adrian Hennah as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 8 Re-elect Kenneth Hydon as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 9 Re-elect Rakesh Kapoor as Director For Against Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 10 Re-elect Andre Lacroix as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 11 Re-elect Judith Sprieser as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 12 Re-elect Warren Tucker as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 13 Elect Nicandro Durante as Director For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 14 Reappoint PricewaterhouseCoopers LLP as Auditors For Against Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 15 Authorise Board to Fix Remuneration of Auditors For Against Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 16 Approve EU Political Donations and Expenditure For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 17 Authorise Issue of Equity with Pre-emptive Rights For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 18 Authorise Issue of Equity without Pre-emptive Rights For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 19 Authorise Market Purchase of Ordinary Shares For For Yes Reckitt Benckiser Group plc RB. United Kingdom G74079107 Annual 07-May-14 02-May-14 Confirmed 3 Management 20 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director C. David Brown, II For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Nancy-Ann M. DeParle For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director David W. Dorman For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Anne M. Finucane For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Larry J. Merlo For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Jean-Pierre Millon For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Richard J. Swift For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director William C. Weldon For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management Elect Director Tony L. White For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management 2 Ratify Auditors For For Yes CVS Caremark Corporation CVS USA Annual 08-May-14 13-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 a Elect Director Nikesh Arora For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 b Elect Director John T. Cahill For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 c Elect Director Ian Cook For Against Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 d Elect Director Helene D. Gayle For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 e Elect Director Ellen M. Hancock For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 f Elect Director Joseph Jimenez For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 g Elect Director Richard J. Kogan For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 h Elect Director Delano E. Lewis For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 i Elect Director J. Pedro Reinhard For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 1 j Elect Director Stephen I. Sadove For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Colgate-Palmolive Company CL USA Annual 09-May-14 10-Mar-14 Confirmed Share Holder 4 Stock Retention Against For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 a Elect Director Linda G. Alvarado For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 b Elect Director Thomas 'Tony' K. Brown For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 c Elect Director Vance D. Coffman For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 d Elect Director Michael L. Eskew For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 e Elect Director Herbert L. Henkel For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 f Elect Director Muhtar Kent For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 g Elect Director Edward M. Liddy For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 h Elect Director Inge G. Thulin For Against Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 1 i Elect Director Robert J. Ulrich For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes 3M Company MMM USA 88579Y101 Annual 13-May-14 14-Mar-14 Confirmed Share Holder 4 Provide Right to Act by Written Consent Against For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 1 Elect Director N. Thomas Linebarger For Against Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 2 Elect Director William I. Miller For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 3 Elect Director Alexis M. Herman For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 4 Elect Director Georgia R. Nelson For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 5 Elect Director Robert K. Herdman For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 6 Elect Director Robert J. Bernhard For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 7 Elect Director Franklin R. Chang Diaz For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 8 Elect Director Stephen B. Dobbs For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 9 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Management 10 Ratify Auditors For Against Yes Cummins Inc. CMI USA Annual 13-May-14 11-Mar-14 Confirmed Share Holder 11 Provide For Confidential Running Vote Tallies Against For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management Elect Director Fred D. Anderson For For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management Elect Director Edward W. Barnholt For For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management Elect Director Scott D. Cook For For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management Elect Director John J. Donahoe For For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management 3 Amend Omnibus Stock Plan For Against Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Management 4 Ratify Auditors For Against Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Share Holder 5 Provide Right to Act by Written Consent Against For Yes eBay Inc. EBAY USA Annual 13-May-14 18-Mar-14 Confirmed Share Holder 6 Vote on Company's Spin Off (Withdrawn) Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Larry Page For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Sergey Brin For Withhold Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Eric E. Schmidt For Withhold Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director L. John Doerr For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Diane B. Greene For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director John L. Hennessy For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Ann Mather For Withhold Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Paul S. Otellini For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director K. Ram Shriram For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management Elect Director Shirley M. Tilghman For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Share Holder 4 Approve Recapitalization Plan for all Stock to Have One-vote per Share Against For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Share Holder 6 Require a Majority Vote for the Election of Directors Against For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Share Holder 7 Adopt Policy and Report on Impact of Tax Strategy Against For Yes Google Inc. GOOG USA 38259P508 Annual 14-May-14 17-Mar-14 Confirmed Share Holder 8 Require Independent Board Chairman Against For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 a Elect Director Kerrii B. Anderson For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 b Elect Director Jean-Luc Bélingard For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 c Elect Director D. Gary Gilliland For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 d Elect Director David P. King For Against Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 e Elect Director Garheng Kong For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 f Elect Director Robert E. Mittelstaedt, Jr. For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 g Elect Director Peter M. Neupert For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 h Elect Director Adam H. Schechter For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 1 i Elect Director R. Sanders Williams For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Laboratory Corporation of America Holdings LH USA 50540R409 Annual 14-May-14 17-Mar-14 Confirmed Management 3 Ratify Auditors For Against Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 1 Receive Report of Management Board (Non-Voting) Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 2 Discuss Remuneration Report Containing Remuneration Policy for Management Board Members Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 3 Approve Remuneration Policy For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 4 Approve Financial Statements and Allocation of Income For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 5 Approve Discharge of Executive Board Members For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 6 Approve Discharge of Non-Executive Board Members For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 7 Reelect P.G.J.M. Polman as an Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 8 Relect R.J-M.S. Huet as an Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 9 Reelect L.M. Cha as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 10 Reelect L.O. Fresco as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 11 Reelect A.M. Fudge as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 12 Reelect B.E. Grote as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 13 Reelect M.Ma as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 14 Reelect H. Nyasulu as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 15 Reelect M. Rifkind as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 16 Reelect J. Rishton as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 17 Reelect K.J. Storm as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 18 Reelect M. Treschow as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 19 Reelect P.S. Walsh as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 20 Elect F Sijbesma as a Non-Executive Director For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 21 Ratify KPMG as Auditors For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 22 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights For Against Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 23 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 24 Approve Cancellation of Repurchased Shares For For Yes Unilever NV UNA Netherlands Annual 14-May-14 16-Apr-14 Confirmed Management 25 Allow Questions and Close Meeting Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 1 Accept Financial Statements and Statutory Reports For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 2 Approve Remuneration Policy For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 3 Approve Remuneration Report For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 4 Re-elect Paul Polman as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 5 Re-elect Jean-Marc Huet as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 6 Re-elect Laura Cha as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 7 Re-elect Louise Fresco as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 8 Re-elect Ann Fudge as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 9 Re-elect Dr Byron Grote as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 10 Re-elect Mary Ma as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 11 Re-elect Hixonia Nyasulu as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 12 Re-elect Sir Malcolm Rifkind as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 13 Re-elect John Rishton as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 14 Re-elect Kees Storm as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 15 Re-elect Michael Treschow as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 16 Re-elect Paul Walsh as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 17 Elect Feike Sijbesma as Director For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 18 Appoint KPMG LLP as Auditors For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 19 Authorise Board to Fix Remuneration of Auditors For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 20 Authorise Issue of Equity with Pre-emptive Rights For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 21 Authorise Issue of Equity without Pre-emptive Rights For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 22 Authorise Market Purchase of Ordinary Shares For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 23 Authorise EU Political Donations and Expenditure For For Yes Unilever plc ULVR United Kingdom Annual 14-May-14 24-Mar-14 Confirmed 4 Management 24 Authorise the Company to Call EGM with Two Weeks' Notice For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management Elect Director R. Kerry Clark For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management Elect Director Robert L. Dixon, Jr. For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management Elect Director Lewis Hay, III For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management Elect Director William J. Ryan For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes WellPoint, Inc. WLP USA 94973V107 Annual 14-May-14 14-Mar-14 Confirmed Share Holder 4 Prohibit Political Spending Against Against Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director David Baltimore For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Frank J. Biondi, Jr. For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Robert A. Bradway For Against Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Francois de Carbonnel For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Vance D. Coffman For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Robert A. Eckert For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Greg C. Garland For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Rebecca M. Henderson For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Frank C. Herringer For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Tyler Jacks For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Judith C. Pelham For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management Elect Director Ronald D. Sugar For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Amgen Inc. AMGN USA Annual 15-May-14 17-Mar-14 Confirmed Share Holder 4 Provide Vote Counting to Exclude Abstentions Against Against Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Dianne Neal Blixt For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Andrew H. Card, Jr. For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Virgis W. Colbert For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director David E.R. Dangoor For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Murray S. Kessler For Against Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Jerry W. Levin For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management Elect Director Richard W. Roedel For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management 3 Amend Omnibus Stock Plan For Against Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Management 4 Ratify Auditors For For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Lorillard, Inc. LO USA Annual 15-May-14 24-Mar-14 Confirmed Share Holder 6 Inform Poor and Less Educated on Health Consequences of Tobacco Against Against Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 a Elect Director Michael J. Dolan For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 b Elect Director Trevor A. Edwards For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 c Elect Director Frances D. Fergusson For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 d Elect Director Dominic Ng For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 e Elect Director Vasant M. Prabhu For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 f Elect Director Andrea L. Rich For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 g Elect Director Dean A. Scarborough For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 h Elect Director Christopher A. Sinclair For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 i Elect Director Bryan G. Stockton For Against Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 j Elect Director Dirk Van de Put For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 1 k Elect Director Kathy White Loyd For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Management 3 Ratify Auditors For Against Yes Mattel, Inc. MAT USA Annual 16-May-14 21-Mar-14 Confirmed Share Holder 4 Require Independent Board Chairman Against For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 1 Approve Financial Statements and Statutory Reports For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 2 Approve Consolidated Financial Statements and Statutory Reports For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 3 Approve Allocation of Income and Dividends of EUR 2.38 per Share For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 5 Reelect Patricia Barbizet as Director For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 6 Reelect Marie-Christine Coisne-Roquette as Director For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 7 Reelect Paul Desmarais Jr as Director For Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 8 Reelect Barbara Kux as Director For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 9 Advisory Vote on Compensation of Christophe de Margerie For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 10 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 11 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 575 Million For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 12 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 11 For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 13 Authorize Capital Increase of up to 10 Percent of Issued Capital for Contributions in Kind For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 14 Authorize Capital Issuances for Use in Employee Stock Purchase Plans For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 15 Authorize Capital Issuances for Use inEmployee Stock Purchase Plans Reserved for International Subsidiaries For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 16 Authorize up to 0.8 Percent of Issued Capital for Use in Restricted Stock Plans For Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 17 Amend Article 11 of Bylaws Re: Employee Representatives andEmployee Shareholder Representatives For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 18 Amend Article 12 of Bylaws Re: Age Limit for Chairman of the Board For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 19 Amend Article 15 of Bylaws Re:Age Limit for CEO For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Management 20 Amend Article 17 of Bylaws Re: Proxy Voting For For Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Share Holder 21 Amend Board Internal Rules Re: Publication of a Quarterly Newsletter Written by Employee Shareholder Representatives and Employee Representatives Against Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Share Holder 22 Amend the Social Criteria that are Currently Linked to Executive Compensation from Negative Safety Indicators to Positive Safety Indicator Against Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Share Holder 23 Allow Loyalty Dividends to Long-Term Registered Shareholders and Amend Article 20 of Bylaws Against Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Share Holder 24 Approve Appointment of Employee Representatives to the Board Committees and Amend Article 12.5 of Bylaws Against Against Yes Total SA FP France 89151E109 Annual/Special 16-May-14 08-Apr-14 Confirmed 40 Share Holder 25 Amend Article 12.7 of Bylaws: Remuneration of Directors Against Against Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 1 Accept Financial Statements and Statutory Reports For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 2 Approve Remuneration Policy For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 3 Approve Remuneration Report For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 4 Elect Euleen Goh as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 5 Elect Patricia Woertz as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 6 Elect Ben van Beurden as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 7 Re-elect Guy Elliott as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 8 Re-elect Simon Henry as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 9 Re-elect Charles Holliday as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 10 Re-elect Gerard Kleisterlee as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 11 Re-elect Jorma Ollila as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 12 Re-elect Sir Nigel Sheinwald as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 13 Re-elect Linda Stuntz as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 14 Re-elect Hans Wijers as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 15 Re-elect Gerrit Zalm as Director For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 16 Reappoint PricewaterhouseCoopers LLP as Auditors For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 17 Authorise Board to Fix Remuneration of Auditors For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 18 Authorise Issue of Equity with Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 19 Authorise Issue of Equity without Pre-emptive Rights For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 20 Authorise Market Purchase of Ordinary Shares For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 21 Approve Long Term Incentive Plan For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 22 Approve Deferred Bonus Plan For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 23 Approve Restricted Share Plan For For Yes Royal Dutch Shell plc RDSA United Kingdom Annual 20-May-14 10-Apr-14 Confirmed Management 24 Approve EU Political Donations and Expenditure For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management Elect Director Timothy L. Main For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management Elect Director Timothy M. Ring For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management Elect Director Daniel C. Stanzione For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management 3 Remove Supermajority Vote Requirement For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management 4 Provide Right to Call Special Meeting For For Yes Quest Diagnostics Incorporated DGX USA 74834L100 Annual 21-May-14 24-Mar-14 Confirmed Management 5 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2013 (Non-Voting) Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 2 Approve Allocation of Income and Dividends of EUR 1.00 per Share For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 3 Approve Discharge of Management Board for Fiscal 2013 For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 4 Approve Discharge of Supervisory Board for Fiscal 2013 For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 5 Ratify KPMG AG as Auditors for Fiscal 2014 For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 6 a Amend Affiliation Agreements with Subsidiary SAP Erste Beteiligungs- und Vermoegensverwaltungs GmbH For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 6 b Amend Affiliation Agreements with Subsidiary SAP Zweite Beteiligungs- und Vermoegensverwaltungs GmbH For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 7 Approve Affiliation Agreements with Subsidiary SAP Ventures Investment GmbH For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8 a Change of Corporate Form to Societas Europaea (SE) For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.1 Elect Hasso Plattner to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.2 Elect Pekka Ala-Pietilae to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.3 Elect Anja Feldmann to the Supervisory Board For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.4 Elect Wilhelm Haarmann to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b 5 Elect Bernard Liautaud to the Supervisory Board For For Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.6 Elect Hartmut Mehdorn to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.7 Elect Erhard Schipporeit to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.8 Elect Hagemann Snabe to the Supervisory Board For Against Yes SAP AG SAP Germany Annual 21-May-14 14-Apr-14 Confirmed Management 8b.9 Elect Klaus Wucherer to the Supervisory Board For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 a Elect Director Susan E. Arnold For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 b ElectionElect Director Richard H. Lenny For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 c Elect Director Walter E. Massey For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 d Elect Director Cary D. McMillan For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 e Elect Director Sheila A. Penrose For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 f Elect Director John W. Rogers, Jr. For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 g Elect Director Roger W. Stone For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 h Elect Director Miles D. White For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 3 Amend Executive Incentive Bonus Plan For For Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Management 4 Ratify Auditors For Against Yes McDonald's Corporation MCD USA Annual 22-May-14 24-Mar-14 Confirmed Share Holder 5 Provide Right to Act by Written Consent Against For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 a Elect Director F. Duane Ackerman For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 b Elect Director Francis S. Blake For Against Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 c Elect Director Ari Bousbib For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 d Elect Director Gregory D. Brenneman For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 e Elect Director J. Frank Brown For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 f Elect Director Albert P. Carey For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 g Elect Director Armando Codina For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 h Elect Director Helena B. Foulkes For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 i Elect Director Wayne M. Hewett For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 j Elect Director Karen L. Katen For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 1 k Elect Director Mark Vadon For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 2 Ratify Auditors For Against Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Share Holder 4 Amend Bylaws Call Special Meetings Against For Yes The Home Depot, Inc. HD USA Annual 22-May-14 24-Mar-14 Confirmed Share Holder 5 Prepare Employment Diversity Report Against For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 a Elect Director Leslie A. Brun For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 b Elect Director Thomas R. Cech For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 c Elect Director Kenneth C. Frazier For Against Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 d Elect Director Thomas H. Glocer For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 e Elect Director William B. Harrison, Jr. For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 f Elect Director C. Robert Kidder For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 g Elect Director Rochelle B. Lazarus For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 h Elect Director Carlos E. Represas For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 i Elect Director Patricia F. Russo For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 j Elect Director Craig B. Thompson For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 k Elect Director Wendell P. Weeks For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 1 l Elect Director Peter C. Wendell For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Management 3 Ratify Auditors For For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Share Holder 4 Provide Right to Act by Written Consent Against For Yes Merck & Co., Inc. MRK USA 58933Y105 Annual 27-May-14 31-Mar-14 Confirmed Share Holder 5 Amend Articles/Bylaws/Charter Call Special Meetings Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 a Elect Director Linnet F. Deily For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 b Elect Director Robert E. Denham For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 c Elect Director Alice P. Gast For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 d Elect Director Enrique Hernandez, Jr. For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 e Elect Director Jon M. Huntsman, Jr. For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 f Elect Director George L. Kirkland For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 g Elect Director Charles W. Moorman, IV For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 h Elect Director Kevin W. Sharer For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 i Elect Director John G. Stumpf For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 j Elect Director Ronald D. Sugar For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 k Elect Director Carl Ware For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 1 l Elect Director John S. Watson For Against Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 2 Ratify Auditors For Against Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 4 Report on Charitable Contributions Against Against Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 5 Report on Lobbying Payments and Policy Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 6 Report on Management of Hydraulic Fracturing Risks and Opportunities Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 7 Require Independent Board Chairman Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 8 Amend Bylaws Call Special Meetings Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 9 Require Director Nominee with Environmental Experience Against For Yes Chevron Corporation CVX USA Annual 28-May-14 02-Apr-14 Confirmed Share Holder 10 Adopt Guidelines for Country Selection Against For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Michael J. Boskin For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Peter Brabeck-Letmathe For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Ursula M. Burns For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Larry R. Faulkner For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Jay S. Fishman For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Henrietta H. Fore For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Kenneth C. Frazier For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director William W. George For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Samuel J. Palmisano For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Steven S Reinemund For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director Rex W. Tillerson For Withhold Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management Elect Director William C. Weldon For For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management 2 Ratify Auditors For Against Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Share Holder 4 Require a Majority Vote for the Election of Directors Against For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Share Holder 5 Limit Directors to a Maximum of Three Board Memberships in Companies with Sales over $500 Million Annually Against Against Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Share Holder 6 Amend EEO Policy to Prohibit Discrimination Based on Sexual Orientation and Gender Identity Against For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Share Holder 7 Report on Lobbying Payments and Policy Against For Yes Exxon Mobil Corporation XOM USA 30231G102 Annual 28-May-14 04-Apr-14 Confirmed Share Holder 8 Adopt Quantitative GHG Goals for Products and Operations Against For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 a Elect Director William C. Ballard, Jr. For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 b Elect Director Edson Bueno For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 c Elect Director Richard T. Burke For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 d Elect Directo Robert J. Darretta For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 e Elect Director Stephen J. Hemsley For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 f Elect Director Michele J. Hooper For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 g Elect Director Rodger A. Lawson For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 h Elect Director Douglas W. Leatherdale For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 i Elect Director Glenn M. Renwick For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 j Elect Director Kenneth I. Shine For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 1 k Elect Director Gail R. Wilensky For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Management 3 Ratify Auditors For Against Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Share Holder 4 Provide for Cumulative Voting Against For Yes UnitedHealth Group Incorporated UNH USA 91324P102 Annual 02-Jun-14 04-Apr-14 Confirmed Share Holder 5 Report on Lobbying Payments and Policy Against For Yes COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH USA Annual 03-Jun-14 07-Apr-14 Confirmed Management 1 a Elect Director Michael Patsalos-Fox For For Yes COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH USA Annual 03-Jun-14 07-Apr-14 Confirmed Management 1 b Elect Director Robert E. Weissman For For Yes COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH USA Annual 03-Jun-14 07-Apr-14 Confirmed Management 2 Amend Omnibus Stock Plan For For Yes COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH USA Annual 03-Jun-14 07-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes COGNIZANT TECHNOLOGY SOLUTIONS CORPORATION CTSH USA Annual 03-Jun-14 07-Apr-14 Confirmed Management 4 Ratify Auditors For Against Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 a Elect Director Richard Haythornthwaite For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 b Elect Director Ajay Banga For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 c Elect Director Silvio Barzi For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 d Elect Director David R. Carlucci For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 e Elect Director Steven J. Freiberg For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 f Elect Director Julius Genachowski For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 g Elect Director Merit E. Janow For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 h Elect Director Nancy J. Karch For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 i Elect Director Marc Olivie For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 j Elect Director Rima Qureshi For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 k Elect Director Jose Octavio Reyes Lagunes For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 l Elect Director Jackson P. Tai For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 1 m Elect Director Edward Suning Tian For For Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes MasterCard Incorporated MA USA 57636Q104 Annual 03-Jun-14 09-Apr-14 Confirmed Management 3 Ratify Auditors For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 a Elect Director Aida M. Alvarez For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 b Elect Director James I. Cash, Jr. For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 c Elect Director Roger C. Corbett For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 d Elect Director Pamela J. Craig For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 e Elect Director Douglas N. Daft For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 f Elect Director Michael T. Duke For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 g Elect Director Timothy P. Flynn For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 h Elect Director Marissa A. Mayer For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 i Elect Director C. Douglas McMillon For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 j Elect Director Gregory B. Penner For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 k Elect Director Steven S Reinemund For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 l Elect Director Jim C. Walton For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 m Elect Director S. Robson Walton For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 1 n Elect Director Linda S. Wolf For For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 2 Ratify Auditors For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For Against Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Share Holder 4 Require Independent Board Chairman Against For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Share Holder 5 Disclosure of Recoupment Activity from Senior Officers Against For Yes Wal-Mart Stores, Inc. WMT USA Annual 06-Jun-14 11-Apr-14 Confirmed Share Holder 6 Report on Lobbying Payments and Policy Against For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Zein Abdalla For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Jose B. Alvarez For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Alan M. Bennett For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Bernard Cammarata For Against Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director David T. Ching For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Michael F. Hines For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Amy B. Lane For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Carol Meyrowitz For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director John F. O'Brien For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management Elect Director Willow B. Shire For For Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management 2 Ratify Auditors For Against Yes The TJX Companies, Inc. TJX USA Annual 10-Jun-14 14-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 a Elect Director Roxanne S. Austin For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 b Elect Director Douglas M. Baker, Jr. For For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 c Elect Director Calvin Darden For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 d Elect Director Henrique De Castro For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 e Elect Director James A. Johnson For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 f Elect Director Mary E. Minnick For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 g Elect Director Anne M. Mulcahy For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 h Elect Director Derica W. Rice For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 i Elect Director Kenneth L. Salazar For For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 1 j Elect Director John G. Stumpf For For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 2 Ratify Auditors For Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation For For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Share Holder 4 Eliminate Perquisites Against Against Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Share Holder 5 Require Independent Board Chairman Against For Yes Target Corporation TGT USA 87612E106 Annual 11-Jun-14 14-Apr-14 Confirmed Share Holder 6 Cease Discrimination in Hiring, Vendor Contracts, or Customer Relations Against Against Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management 1 Approve Allocation of Income, with a Final Dividend of JPY 30 For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Kato, Kaoru For Against Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Yoshizawa, Kazuhiro For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Sakai, Yoshikiyo For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Terasaki, Akira For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Onoe, Seizo For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Sato, Hirotaka For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Takagi, Kazuhiro For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Asami, Hiroyasu For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Suto, Shoji For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Omatsuzawa, Kiyohiro For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Nakayama, Toshiki For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Kii, Hajime For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Tani, Makoto For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Murakami, Teruyasu For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Elect Director Nakamura, Takashi For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Appoint Statutory Auditor Kobayashi, Toru For For Yes NTT DoCoMo Inc. Japan 62942M201 Annual 19-Jun-14 28-Mar-14 Confirmed Management Appoint Statutory Auditor Okihara, Toshimune For Against Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management 1 Approve Allocation of Income, with a Final Dividend of JPY 50 For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management 2 Amend Articles To Change Fiscal Year End For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Tango, Yasutake For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Koizumi, Mitsuomi For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Shingai, Yasushi For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Okubo, Noriaki For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Saeki, Akira For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Miyazaki, Hideki For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Oka, Motoyuki For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management Elect Director Koda, Main For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Management 4 Appoint Alternate Statutory Auditor Masaki, Michio For For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Share Holder 5 Approve Alternate Income Allocation, with a Final Dividend of JPY 150 Against Against Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Share Holder 6 Authorize Share Repurchase of Up To 200 Million Shares in the Coming Year Against For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Share Holder 7 Amend Articles to Allow Binding Shareholder Meeting Resolutions on Cancellation of Treasury Shares Against For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Share Holder 8 Cancel the Company's Treasury Shares Against For Yes Japan Tobacco Inc Japan J27869106 Annual 24-Jun-14 31-Mar-14 Confirmed Share Holder 9 Amend Articles to Allow Shareholder Meetings to Resolve on Share Warrants Against Against Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 1 Approve Allocation of Income, with a Final Dividend of JPY 90 For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 2 Amend Articles To Transfer Authority to Preside over Shareholder Meetings from President to Representative Director For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Hasegawa, Yasuchika For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Yamanaka, Yasuhiko For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Yamada, Tadataka For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Iwasaki, Masato For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Honda, Shinji For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Sudo, Fumio For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Kojima, Yorihiko For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Christophe Weber For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Francois Roger For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management Elect Director Sakane, Masahiro For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 4 Appoint Alternate Statutory Auditor Kuroda, Katsushi For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 5 Approve Adjustment to Aggregate Compensation Ceiling for Directors For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 6 Approve Annual Bonus Payment to Directors For For Yes Takeda Pharmaceutical Co. Ltd. Japan Annual 27-Jun-14 28-Mar-14 Confirmed 38 Management 7 Approve Performance-Based Equity Compensation for Directors For For Yes SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Pear Tree Funds (Registrant) By:/s/ Willard L. Umphrey Willard L. Umphrey, President Date:August 12, 2014
